Appeal from a judgment of the Supreme Court, Erie County (Mario J. Rossetti, A.J.), rendered September 2, 2004. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law § 160.15 [4]), defendant contends that Supreme Court abused its discretion in denying his application for youthful offender status. Defendant failed to preserve his contention for our review (see People v Jones, 288 AD2d 397 [2001], lv denied 97 NY2d 730 [2002]; People v Gonzalez [appeal No. 1], 280 AD2d 980 [2001]) and, in any event, his contention lacks merit (see generally People v Henderson, 300 AD2d 1119 [2002], lv denied 100 NY2d 539 [2003]; People v Smith, 286 AD2d 878 [2001], lv denied 98 NY2d 641 [2002]). Present—Pigott, Jr., P.J., Green, Kehoe, Gorski and Smith, JJ.